Opinion by
Mr. Justice Moschzisker,
The appellee, Paul R. Brown, was appointed by the *542circuit court of Somerset county, Maryland, as a commissioner to examine witnesses in Philadelphia in a certain proceeding pending in that court. The commission was accompanied by written questions and provided that “in addition to the interrogatories .... the parties to the suit may ask such other questions as aro pertinent to the issues involved and are necessary for the purpose of more fully explaining and elucidating the evidence and the answers given to the interrogatories.” Certain witnesses appeared before the commissioner and answered the interrogatories, but they refused to answer oral questions asked by counsel for the plaintiff. Upon application by the commissioner the court below directed the witnesses to make reply to such oral questions as might be necessary to explain fully and elucidate the evidence and the answers given to the interrogatories sent with the commission. The witnesses have appealed, and assign this order for error.
The only decision upon the point at issue which has been cited to us is Miller v. Dowdle, 1 Yeates, 404, decided in 1794, which, if it is to be given any weight, favors the appellants. But a line of well-considered cases from the common pleas shows a continued policy of confining the examination of witnesses before commissioners appointed by outside courts to the written interrogatories accompanying the commission. The judicial view seems to be that since our courts can have no knowledge of the issues other than as written- in the interrogatories, they ought not to compel a citizen of this state to submit himself to an oral examination over which they can have no direct control or supervision. We ought to do all within reason to assist the courts of a sister state, but no rule of comity calls upon us to subject one of our citizens to a roving oral examination which it would be most difficult, if not impossible, to keep within legitimate bounds, and which might prove unjustifiably annoying, vexatious, and harmful to the witness. In a proper case where the commission permits an oral examination, the commissioner might *543apply to a court here for an order requiring a witness to reply to certain oral questions put by him. But they must be inquiries necessary to explain and elucidate answers already given to the written interrogatories, and there must be a specific averment of the particular interrogatories and the answers complained of, so that the court may judge whether or not such answers require explanation or elucidation. This course was not pursued in the present case. The court below was not asked to, and in point of fact did not, pass upon the sufficiency of any of the answers, many of which appear to be full and comprehensive. It is true that the permission for the oral examination was restricted to questions necessary for the purpose of fully explaining the answers already given to the written interrogatories. But since there were forty-four interrogatories, and the examination was not restricted to the elucidation of any designated answers, the order as made would practically subject the witnesses to an open oral examination upon the whole case. This is contrary to the established administrative policy of our law and cannot be sustained.
The Act of June 25, 1895, P. L. 279, worked no change in policy. The act particularly provides that the taking of testimony upon commission and interrogatories was not intended to be thereby superseded, and, so far as the cited cases show, the common pleas courts have with unanimity properly ruled that oral depositions will not be permitted thereunder unless a special and substantial reason is shown for departing from the previously established practice.
The assignment of error is sustained and the order of the court below is reversed at the cost of the appellee.